DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Status
	Applicant’s reply dated 19 January 2022 to the previous Office action dated 20 July 2021 is acknowledged.  Pursuant to amendments therein, claims 16-32 are pending in the application.
	A new claim objection is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 

Election/Restrictions
Applicant’s election without traverse of calcium channel blocker as vasodilator species in the reply filed on 08 March 2021 is acknowledged.
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.
	Claims 16-23 and 31-32 are under current examination.

Claim Objections
Claim 23 is objected to because of the following informalities: the claim recites that the composition further comprises an ACE inhibitor, but the composition is closed to further components per the recitation of “consisting of” in claim 16, and thus claim 23 should instead recite that the at least one vasodilator is an ACE inhibitor, such that it is more clear that an additional component for the composition is not being claimed, given that ACE inhibitors are vasodilators (i.e., language analogous to that of claim 22).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites that the composition consists of at least one vasodilator and at least one pharmaceutical excipient, but the specification as-filed does not contain any such recitation, or any particular examples that are limited only to at least one vasodilator and at least one pharmaceutical excipient, but rather the composition in the specification as-filed including examples therein is disclosed as open-ended (e.g., “comprising”), and thus the specification as-filed does not provide support for such a composition that is limited only to at least one vasodilator and at least one pharmaceutical excipient.  Claims 17-23 and 31-32 are rejected as depending from rejected claim 16 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasan (US 2018/0344714 A1; published 06 December 2018; effectively filed 30 May 2017; of record) in view of Edelson et al. (US 2011/0212157 A1; published 01 September 2011; of record).
	Wasan discloses a method for treating a disorder comprising topically administering to a subject in need thereof an effective amount of a topical formulation in the form of an oil-in-water emulsion (i.e., includes water which is a pharmaceutical excipient) comprising nifedipine (i.e., a vasodilator, a calcium channel blocker) and a photostabilizing effective amount of quercetin or quercetin plus BMDBM (i.e., stabilizing excipients) (claim 14) wherein the disorder is Raynaud’s phenomenon (i.e., ischemic skin) (claim 15) or a diabetic ulcer or pressure sore (i.e., ischemic skin) (claim 19) wherein an effective amount of the topical formulation is topically administered to the 
As noted by applicant, Reynaud’s syndrome is Raynaud’s phenomenon (instant specification paragraph [0044]) and pressure ulcer is pressure sore (instant specification paragraphs [0044], [0051]) and water is a pharmaceutical excipient (instant specification paragraphs [0070], [0072], [0100], [0103]) and nifedipine is a vasodilator calcium channel blocker (instant specification paragraph [0036]).
Regarding the claimed recitation of capillary formation, applicant indicates that application of contact vasodilator to skin results in capillary formation (instant specification paragraph [0005]), and Wasan discloses such application of contact vasodilator to skin, and thus such claimed capillary formation is inherent in the method of Wasan.
Regarding the claimed recitation of the composition consisting of at least one vasodilator and at least one pharmaceutical excipient (i.e., closed to other components), the composition of Wasan as discussed above includes nifedipine (i.e., a vasodilator, a calcium channel blocker) and a photostabilizing effective amount of quercetin or quercetin plus BMDBM (i.e., stabilizing excipients) and other desired excipients, and requires no other components.  As noted in the instant specification at paragraph [0072], excipients include substances that provide stability, and thus excipients encompass photostabilizers such as quercetin or quercetin plus BMDBM as in the composition of Wasan as discussed above.

	Edelson et al. discloses methods for treating disorders and/or conditions associated with the dermal level of the skin (abstract) wherein embodiments for treating Raynaud’s phenomenon may include calcium channel blockers such as nifedipine (paragraph [0242]) wherein formulations suitable for topical administration include oil in water emulsions, creams, and gels (paragraphs [0033], [0034], [0263], [0289], [0295], [0318]; claim 225).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wasan and Edelson et al. by substituting the gel type of formulation of Edelson et al. for the cream type of formulation of Wasan in the method of Wasan as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a formulation type known in the prior art to be suitable for topical administration as suggested by Edelson et al., given that it is also prima facie obvious to substitute equivalents known for the same purpose (i.e., formulation types known for use in topical compositions for treating skin disorders/conditions, including Raynaud’s phenomenon using calcium channel blockers such as nifedipine) per MPEP 2144.06(II).

Claims 16-22 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasan in view of Edelson et al. as applied to claims 16-21 and 31-32 above, and further in view of Bernabeu Wittel et al. (WO 2017/220845 A1; published 28 December 2107; of record; citations herein to English equivalent US 2019/0321372 A1 published 24 October 2019; of record).
Wasan and Edelson et al. are relied upon as discussed above.
Wasan and Edelson et al. do not disclose verapamil or diltiazem as in claim 22.
Bernabeu Wittel et al. discloses compositions to treat ischemic skin ulcers (title; abstract; claim 13) wherein the composition contains diltiazem (claim 8) wherein the composition dosage form may be gel or cream or emulsion (claim 14) wherein the composition further comprises pharmaceutically acceptable excipients (claim 10) and another active ingredient (claim 11) wherein the composition is preferably topically administered (paragraphs [0118], [0135]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wasan, Edelson et al., and Bernabeu Wittel et al. by adding diltiazem as in Bernabeu Wittel et al. to the composition and method of Wasan in view of Edelson et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of treatment of ischemic skin ulcers therewith, given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., nifedipine and diltiazem both known active agents for use in topical treatment for ischemic skin ulcers) per MPEP 2144.06(I).

Claims 16-21, 23, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasan in view of Edelson et al. as applied to claims 16-21 and 31-32 above, and further in view of Frangakis et al. (US 2013/0053393 A1; published 28 February 2013; of record).
Wasan and Edelson et al. are relied upon as discussed above.
Wasan and Edelson et al. do not disclose verapamil or diltiazem as in claim 23.
Frangakis et al. discloses a composition and method of treating peripheral vascular disease including Raynaud’s phenomenon or syndrome wherein the composition is topically applied to the patient (paragraph [0002]) wherein the composition comprises a NO donor such as captopril (paragraph [0069]) wherein the composition may be in a form such as a cream, emulsion, or gel (paragraph [0131]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wasan, Edelson et al., and Frangakis et al. by adding captopril as in Frangakis et al. to the composition and method of Wasan in view of Edelson et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the effectiveness of treatment of Raynaud’s phenomenon or syndrome therewith, given that it is prima facie obvious to combine equivalents known for the same purpose (i.e., nifedipine and captopril are both known active agents for use in topical treatment for Raynaud’s phenomenon or syndrome) per MPEP 2144.06(I).

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617